Maupin, J.,
with whom Rose, J. agrees,
concurring in part and dissenting in part:
I agree with the majority that the trial judge erred by failing to recuse himself upon Turner’s renewed motion for disqualification. However, contrary to the majority’s position, I believe that his failure to recuse himself created merely an appearance of bias which does not mandate reversal but is susceptible to a harmless error analysis. See NRS 178.598 (any error not affecting substantial rights shall be deemed harmless).
NRS 1.230 provides that a district court judge may be disqualified on the grounds of either actual or implied bias. It is well settled that where a district judge errs by failing to recuse himself on the grounds of actual bias, reversal is mandatory. See NRS 1.230(1). However, I submit that where the bias was merely implied, see NRS 1.230(2)(c), as it indisputedly was in this case, reversal is not mandatory and a harmless error analysis is appropriate. See United States v. Van Griffin, 874 F.2d 634, 637 (9th Cir. 1989) (in case involving violation of 28 U.S.C. § 455, which defines the circumstances under which a federal judge must recuse himself, court held that harmless error analysis is appropriate if violation created merely appearance of bias rather than actual bias).
Applying this harmless error analysis, I conclude that Judge Chairez’s failure to recuse constitutes harmless error because (1) his prior involvement in the case, while a Clark County district attorney, was nominal, (2) Turner did not receive the maximum sentences, and (3) the evidence of guilt was overwhelming in that Turner confessed to the murder of Hickman. Accordingly, I submit that the application of a harmless error analysis, when the failure to recuse creates merely an appearance of bias, is not inconsistent with the broader goals of judicial impartiality.